Citation Nr: 0945113	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and August 2006 rating 
decisions of the Department of Veteran's Affairs (VA) 
regional office (RO) located in Fargo, North Dakota that 
denied the Veteran's claims for service connection for a low 
back disability and tinnitus, respectively.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's tinnitus is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that VCAA letters dated March 
2006 (Dingess) and June 2006 fully satisfied the notice 
requirements of the VCAA.  The Board also notes that the 
Veteran's claim was readjudicated by way of an August 2006 
Statement of the Case (SOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain.

VA's duty to assist includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for 
tinnitus, the Veteran was provided with two audiological 
examinations, the most recent being in September 2007.  The 
Board finds the September 2007 VA examination report to be 
thorough and adequate upon which to base a decision with 
regard to this claim.  The September 2007 VA examination 
involved a review of the claims file and a thorough interview 
and examination of the Veteran.  The examination report 
reflects that the VA examiner took into account the Veteran's 
reported history of in-service and post-service noise 
exposure.  The Board acknowledges the fact that the examiner 
indicated that she could not provide an opinion without 
resorting to mere speculation.  The opinion is nevertheless 
deemed probative as it is factually accurate, fully 
articulated, and provides sound reasoning for the conclusion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, the Board finds that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2009).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) competent evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran claims that he suffers from tinnitus as a result 
of acoustic trauma he experienced in service, including one 
year of service in Vietnam between 1969 and 1970.  See DD-214 
(one year, 19 days foreign service); See also Service 
Treatment Records, January 1969 to February 1970 (RVN 
dispensary).  Specifically, the Veteran claims that he 
experienced acoustic trauma as a result of using rock 
crushers and other construction equipment as a bupersman with 
the Navy Seabees.  

As an initial matter, the Board notes that the service 
treatment records in the claims file contain no evidence of 
complaints, treatment, or diagnoses of tinnitus. 

Post-service private treatment records dated September 1979 
through February 2005 reflect that the Veteran was regularly 
treated for various ear conditions, including chronic otitis 
media.  See, e.g., Private Treatment Records, September 1979 
(serous otitis media, right ear fluid removed by 
myringotomy), November 1979 (right ear atticotomy); November 
1990 (right ear TM perforation while deer hunting), May 1999 
(hyperacusis, status post myringotomy ear tubes with serous 
otitis media), October 2002 (right-ear ossicular 
reconstruction), October 2002 (right ear PORP placement), 
January 2003 (chronic serous otitis media), and February 2005 
(right ear wax impaction).

A few of the above private treatment records relating to the 
Veteran's ear conditions reflect complaints of decreased 
hearing sensitivity (and the Veteran is service connected for 
hearing loss bilaterally).  See, e.g., Private Treatment 
Records, September 1979 (right ear high frequency hearing 
loss and left ear sensorineural hearing loss), and February 
2005 (decreased hearing).  None of the above private 
treatment records, however, reflect any complaints of 
tinnitus until December 1999, 27 years post service and about 
20 years after the Veteran was first treated for otitis 
media.  The December 1999 treatment record reflects that the 
Veteran complained of ringing in his ears for "three 
weeks."  April 2001 and February 2005 treatment records from 
the same facility also reflect complaints of tinnitus.

At the same time, however, September 2002 and October 2002 
records from the same private facility relating to the 
treatment of the Veteran's ear conditions reflect that the 
Veteran denied tinnitus.  The September 2002 record says, ver 
batim, "denies tinnitus."

Also, a July 1991 VA examination report prepared in 
connection with the Veteran's claim for service connection 
for bilateral hearing loss reflects that the Veteran denied 
having tinnitus at that time.

A September 2007 VA audiological examination report reflects 
the Veteran's history of operating rock crushers and heavy 
equipment in the Navy, and his complaint of experiencing 
tinnitus since service.  The Veteran also reported exposure 
to loud noise from small arms machine guns, grenade 
launchers, and explosives in service.  The report reflects 
that the examiner took into account the Veteran's post-
service occupational history and noise exposure as well, and 
it includes a summary report of an audiological examination.  
Ultimately, however, the VA examiner opined that because of 
the inconsistency between the Veteran's report to her of 
experiencing tinnitus since service with the Veteran's having 
specifically denied tinnitus at the July 1991 VA examination, 
any opinion as to the etiology of the Veteran's tinnitus 
would be resorting to mere speculation.  Service connection 
will not be granted on the basis of speculative medical 
evidence.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general, or inconclusive in nature is of no probative value 
and not a sufficient basis to grant service connection).  

However, the Board does find the September 2007 VA 
examination report to have some probative value as to the 
credibility of the Veteran's statements concerning the date 
of onset of his tinnitus.  Specifically, the report notes the 
inconsistency of the Veteran's reports of the onset of his 
tinnitus at that examination and the prior, July 1991 VA 
examination, and to that extent, the Board finds the report 
to have limited probative value.

The Board acknowledges that the Veteran is competent to 
report experiencing tinnitus.  See Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (ringing in the ears is capable of lay 
observation).  However, the Veteran's statements regarding 
the onset of his tinnitus to be competent are not deemed 
credible and therefore have no probative value.  As noted 
above, the Veteran told two different stories at two 
different VA examinations.  He told the July 1991 examiner 
that he did not have tinnitus; he told the September 2007 
examiner that he had tinnitus since service.  Even the 
September 2007 VA examiner pointed out this inconsistency in 
her examination report.  Also, as noted above, the Veteran 
was regularly treated for various ear conditions from 
September 1979 to December 1999, but none of those records 
reflect any complaints of tinnitus symptoms, which the Board 
finds greatly weighs against the credibility of the Veteran's 
lay statements that his tinnitus had its onset in service.  
The Board further notes that statements made for the purpose 
of medical diagnosis or treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive a proper diagnosis or 
treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 
S.Ct. 736 (1992); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the claimant).  He also told his 
private physician in December 1999 that he had only been 
experiencing tinnitus for "three weeks," not since service.  
See id.  

Aside from the Veteran's own statements, there is no evidence 
of tinnitus until December 1999 (when the Veteran reported 
his tinnitus symptoms beginning "three weeks" prior to).  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service that resulted in a chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1332-1333 (Fed. Cir. 
2000).  Indeed, the Board finds it to be particularly 
significant the Veteran first filed a claim for service 
connection for tinnitus in May 2006, nearly three decades 
after leaving service and almost 15 years after filing a 
claim for a number disabilities including hearing loss.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

The Board acknowledges a May 2007 letter prepared by Dr. 
M.F., an audiologist, in which he notes the Veteran's reports 
of in-service acoustic trauma and post-service ear conditions 
(e.g., otitis media and hearing loss).  In his letter, Dr. 
M.F. also noted that the Veteran reported tinnitus occurring 
in service following a day's shift using the rock crusher.  
Although Dr. M.F. opined in his letter that the Veteran's 
hearing loss was at least as likely as not related to 
service, he did not provide any opinion as to whether the 
Veteran's tinnitus was related to service, and, therefore, in 
light of the lack of opinion as to etiology as well as the 
inconsistent reports of the Veteran experiencing tinnitus 
noted above, the Board finds that this letter has no 
probative value with regard to this claim.

The Board has considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to establish a medical link 
between a disease, injury, or event in service to a current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The Board notes that the Veteran's personnel records, 
including his Form DD-214, do not confirm that he 
participated in combat while on active duty in Vietnam for 
about a year between 1969 and 1970.  Regardless, the Board 
has conceded that the Veteran experienced acoustic trauma in 
service, which is consistent with the Veteran's military 
occupational specialty, and the Board also notes that the 
Veteran is already service-connected for bilateral hearing 
loss.  Reports of continuous ringing in his ears following 
service could also conceivably fall under the presumptions 
afforded by 38 U.S.C.A. § 1154(b) were it not for the 
Veteran's own contradictory statements as to whether he was 
experiencing tinnitus and the date of its onset.  As noted 
above, private treatment records reflect that the Veteran was 
treated for 20 years for ear problems without any complaints 
of tinnitus.  Moreover, he denied tinnitus in July 1991, 
September 2002, and October 2002, and the December 1999 
treatment record, which is the first medical record 
reflecting a complaint of tinnitus, reflects that the Veteran 
reported his symptoms began "three weeks" prior.  The Board 
finds these facts very significant.  Furthermore, as noted 
above, the combat presumption may not otherwise be used to 
otherwise etiologically link the Veteran's current tinnitus 
to service.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also acknowledges the Veteran's assertion that part 
of his left ear was "cut off" in service in Vietnam and 
that a medic sewed it back on.  See Form 21-4138, January 
2006.  The Board first notes that there is no service 
treatment record of the Veteran's left ear being "cut off" 
in service and sewn back on (although there is a record of a 
head bandage and sutures from January 1969).  Even if the 
Board were to find that part of the Veteran's ear was cut off 
and sewn back on in service, as noted above with regard to 
the 38 U.S.C.A. § 1154(b) combat presumption, finding this 
fact as true would not provide an etiological link of an in 
service injury to the Veteran's current tinnitus.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, there is no credible evidence linking the 
Veteran's current tinnitus to service, and there is no 
credible evidence of continuity of symptomatology.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule is not for application.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see 
also 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disability as a result of an alleged injury he incurred 
in 1971 while in active service in the United States Navy 
"Seabees." See Form 21-4138, January 2006; Informal Hearing 
Presentation, October 2009.  Specifically, the Veteran claims 
that he fell off a motorcycle and injured his low back, and 
he alleges that his current low back disability was caused by 
this accident in service.  See Form 21-4138, January 2006; 
Buddy Statement, Mr. J.S., March 2007.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of his claims.  

A November 1971 service treatment record reflects that the 
Veteran complained of lower back pain and that he had a 101 
degree temperature, a sore, red throat, and a cough.  The 
next day, a service treatment record reflects an impression 
of influenza.  No other service treatment records reflect any 
complaints of back pain or injury, and there are no service 
treatment records noting any motorcycle accident.  There is 
also no evidence of complaints, treatment, or diagnosis of a 
back disorder until the late 1980s, which is over 15 years 
post service.

The Veteran, however, submitted a buddy statement dated March 
2007 from a fellow sailor, Mr. J.S., who reported that he was 
stationed with the Veteran at the Fleet Aviation Electronic 
Training Unit, and that around either the end of July or 
beginning of August of 1971, the Veteran fell off a 
motorcycle owned by K.M.  J.S. wrote that he was in the 
barracks at the time of the accident but that several people 
witnessed the accident.  He further wrote that the Veteran 
was taken to sick bay, that the base was lacking diagnostic 
equipment at that time (although he does allege that x-rays 
were taken), and that the Veteran was placed on bed rest for 
a week or two.  Mr. J.S. also opined that the Veteran's low 
back disability has been a "continuing and progressively 
severe condition."

The Board notes that the Veteran has not been provided with a 
VA examination relating to his claim for service connection 
for a low back disability.  As noted above, VA's duty to 
assist includes providing a veteran with a medical 
examination when the record (1) contains competent evidence 
that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence 
for VA to make a decision, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Because the treatment 
records associated with the claims file clearly reflect that 
the Veteran has a current low back disability, a sailor who 
served with the Veteran reported in a buddy statement that 
the Veteran injured his back in service in a motorcycle 
accident, and the Veteran alleges continuity of 
symptomatology since service, the Board finds that VA is 
under an obligation to provide the Veteran with an 
examination in connection with his claim.  See McLendon v. 
Nicholson, supra (recognizing that 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and his 
private treatment records.  The examiner 
should indicate whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that any current low back 
disability is related to service, to 
include his purported fall from a 
motorcycle.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


